Citation Nr: 1109923	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  08-29 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for coronary artery disease.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Board notes that the RO reopened the Veteran's claims of entitlement to service connection for coronary artery disease and hypertension and decided the claims on the merits.  However, despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The issue of entitlement to service connection for hypertension on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The January 2005 rating decision that denied service connection for coronary artery disease and hypertension was not appealed and is final. 

2.  Some of the evidence received since that January 2005 rating decision includes evidence that is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claims for service connection for coronary artery disease and hypertension.

3.  The Veteran served in the Republic of Vietnam during the Vietnam era.

4.  Competent medical evidence shows that the Veteran has been diagnosed with coronary artery disease following his discharge from active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for coronary artery disease.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  Coronary artery disease is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010); 75 Fed. Reg. 53216 (Aug. 31, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable determination to reopen the claims and to grant service connection for coronary artery disease on the merits, as well as the need to remand the claim for service connection for hypertension for additional development, the Board finds that no discussion of VCAA compliance is necessary at this time.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

New and Material

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision and the appeal is perfected following issuance of a statement of the case.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

Service connection for coronary artery disease and hypertension were previously denied by a January 2005 rating decision because it was not shown that such conditions were related to the service-connected type II diabetes mellitus, nor was there any evidence of such disabilities during service.  

The evidence of record at the time of that decision included service treatment records, post-service private treatment records from January 2000 through May 2004, and a December 2004 VA examination and report.  

Post service private treatment records note that the Veteran was diagnosed with hypertension and coronary artery disease in 1996 when he underwent coronary artery bypass grafting.  Such records further note that the Veteran indicated that he was formally diagnosed with type II diabetes mellitus in 1998 and was medicated with glucophage, and later, insulin.  

In December 2004, the Veteran underwent a VA examination for type II diabetes mellitus.  On that occasion, the Veteran's reported history of being diagnosed with coronary artery disease in 1996 and with type II diabetes mellitus in 1998.  The examiner stated that the Veteran did have a history of cardiovascular disease, which he opined essentially predated the development of his diabetes.  The examiner diagnosed the Veteran with: type II diabetes mellitus, diagnosed in 1998; hypertension, not under control at this examination, diagnosed in 1996; and coronary artery disease with previous bypass in 1996, opined to be unrelated to type II diabetes mellitus.  

The evidence received subsequent to the January 2005 rating decision includes an April 1996 private lab report, articles from medical journals, medical treatises, an October 2007 statement of the Veteran's private physician, and a November 2007 VA examination report.  

Specifically, in attempts to establish the onset of his type II diabetes, in June 2006, the Veteran submitted an April 1996 private lab report which indicates at that time he had a glycohemoglobin level of 8.8 which was noted to be high compared to the reference range of 5.5-8.2.  Such report further indicated that the Veteran had a protein level of 1375 with the normal reference range being 30-150.  In June 2006, the Veteran also submitted an article written in a medical journal which stated that in type II diabetes, blood sugar levels rise so slowly that a person usually does not have symptoms and may have the disease for many years before being diagnosed with it.  Moreover, in an October 2007 statement from the Veteran's private physician, it was opined that the April 1996 lab results confirm that the Veteran certainly had type II diabetes mellitus at that time, and he stated that given the current understanding of the natural history of diabetes, the results further suggest that the Veteran had diabetes for several years prior to April 1996.   

Regarding the claim of service connection for coronary artery disease, in June 2006, the Veteran submitted an article from the American Diabetes Association which suggests that type II diabetes is linked to coronary disease.  Also, in an October 2007 private physician statement, the Veteran's private physician opined that due to aforementioned April 1996 private lab report that demonstrated high levels of glycohemoglobin and protein at that time, that there is no doubt that the Veteran's diabetes mellitus was a causative agent in the development of his coronary and peripheral vascular disease.  Additionally, the Board notes that effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) to add ischemic heart disease, to include coronary artery disease and coronary bypass grafting as a disease or condition that is subject to presumptive service connection based on herbicide exposure.  

Regarding the claim of service connection for hypertension, in June 2006, the Veteran submitted a medical journal article which suggests a potential relationship between type II diabetes mellitus and hypertension as possibly a related and often inadequately screened condition by medical providers.  Medical evidence also raises a question that his diabetes existed concurrently with his hypertension diagnosis in 1996.

Presuming the credibility of the evidence for the sole purpose of determining whether new and material evidence has been received, the Board finds that some of the new evidence relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.  Thus, such evidence is new and material, and the claims for service connection for coronary artery disease and for hypertension are reopened 

Service Connection for Coronary Artery Disease

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular disease becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service, even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  A veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002).  Diseases associated with such exposure are set forth in 38 C.F.R. § 3.309(e), which has recently been amended to include ischemic heart disease.  Ischemic heart disease, as defined in the regulation, includes, but is not limited to: acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  See 75 Fed. Reg. 53216 (Aug. 31, 2010).

The determination as to whether the requirements for entitlement to service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2010).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2010).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The record reflects that the Veteran served in the Republic of Vietnam during his active duty from August 1967 to April 1969.  

Private treatment records indicate that the Veteran has a history of coronary artery disease.  The record reflects that in 1996, the Veteran underwent a quadruple femoropopliteal (fem-pop) bypass surgery.  In 1999, he underwent coronary artery bypass grafting.  The VA examiner diagnosed coronary artery disease during the December 2004 VA examination. 

To establish service connection for a disease presumed associated with exposure to herbicide agents, it need only be shown that the Veteran served on land or in the inland waterways of the Republic of Vietnam during the Vietnam era.  Given that the record reflects that the Veteran physically served in the Republic of Vietnam, his exposure to Agent Orange during his active service is presumed.  As a result, the Board finds that the preponderance of the evidence supports a grant of service connection for coronary artery disease on a presumptive basis as a result of herbicide exposure.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for coronary artery disease is reopened. 

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened.

Entitlement to service connection for coronary artery disease is granted.

REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for hypertension on the merits. 

Specifically, the Board notes that additional evidence has been submitted suggesting the Veteran's diabetes mellitus may have been present at the time hypertension was diagnosed.  In addition, there is no medical opinion indicating whether the Veteran's hypertension has been aggravated by his service connected type II diabetes mellitus.  As such, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his hypertension disability, to include whether any diagnosed disability is caused or aggravated by his service-connected type II diabetes mellitus disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA hypertension examination to obtain an opinion as to whether any current hypertension disability is related to his service-connected type II diabetes mellitus.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.

After examining the Veteran and reviewing the claims file, the examiner should express an opinion as to whether the Veteran's service-connected type II diabetes mellitus caused or aggravates (permanently worsens the underlying disorder beyond normal progression) the hypertension.  If the examiner finds the hypertension is aggravated by the service-connected type II diabetes mellitus, he/she should attempt to quantify the degree of aggravation. 

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


